DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-37 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to an interior rearview mirror assembly comprising a driver monitoring camera and a forward viewing camera that views through the windshield, in which the driver monitoring camera processes, using a first processor, images to determine driver attentiveness or drowsiness, and the forward viewing camera processes, via a second processor, images to determine driving conditions or hazards, and wherein responsive to processing images from the driver monitoring camera, the processing is adjusted to accommodate adjustment of the mirror head when the driver adjusts his or her rearward view. 

The closest prior art of reference, Higgins-Luthman et al. (U.S. Publication No. 2010/0020170), discloses a rear view mirror system with a forward view camera and an inward view camera, in which the forward view camera captures images occurring forward of the vehicle, and the inward facing camera includes a driver detection system to determine the location of the driver’s head or eyes. However, Higgins-Luthman does not expressly disclose wherein responsive to processing images from the driver monitoring camera, the processing is adjusted to accommodate adjustment of the mirror head when the driver adjusts his or her rearward view.

The next closest prior art of reference, Szczerba et al. (U.S. Publication No. 2010/0253526), discloses a system that includes a forward facing camera that views out the front windshield of the vehicle, as well as a method to alert a drowsy condition of the driver with an inward facing occupant eye location sensing system. However, Szczerba does not expressly disclose these two systems embodied within a rear view mirror assembly, or wherein responsive to processing images from the driver monitoring camera, the processing is adjusted to accommodate adjustment of the mirror head when the driver adjusts his or her rearward view.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

DeWard et al. – U.S. Patent No. 7,722,199

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488